Sherwood. J.
Ejectment for lands in Hickory county and judgment for defendant.
The record shows that leave was granted plaintiffs to file their bill of exceptions on the fourth judicial day of the next term of the court; but the bill was not filed until the twentieth day of May, which was the eighth judicial day of the next or May term of the court. This fact renders the bill worthless as a bill of exceptions. And the fact that the record shows that the bill was filed in open court by ‘'consent of parties,” gives the bill no judicial standing. After the time expires ■ for filing a bill, there does not exist any power in the court or out of it, or in the parties, or their counsel, further to extend the time. State v. Britt, 117 Mo. 584; State v. Apperson, 115 Mo. 470; State v. Scott, 113 Mo. 559.
As there is no error in the record proper, the judgment must be affirmed.
All concur.